Citation Nr: 0621249
Decision Date: 07/19/06	Archive Date: 01/18/07

Citation Nr: 0621249	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-16 647	)	DATE JUL 19 2996
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a 
residual scar from an excision of a lump below the left 
clavicle.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to January 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina for a compensable rating for a scar below the left 
clavicle.  After the Board remanded the claim in October 2003 
for additional development, and that development took place 
as discussed below, Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Board denied the claim in September 2005.  In 
April 2006, however, a Deputy Vice Chairman of the Board 
ordered Reconsideration of the Board's September 2005 denial 
of the claim.

Pursuant to that Reconsideration Order, this decision 
replaces the original decision and constitutes the final 
Board decision in this matter.  38 C.F.R. §§ 19.11, 20.1000, 
20.1001 (2005).


FINDING OF FACT

The evidence reflects that the veteran's residual scar from 
an excision of a lump below the left clavicle is .7 cm. wide, 
but only 5 cm. in length, is barely visible, nontender, 
nonadherent, smooth, superficial, and normal in color and 
texture, and is not unstable, elevated, depressed, or deep, 
there was no underlying soft tissue missing, and the skin is 
not indurated or inflexible.  No disfigurement has been 
shown.


CONCLUSION OF LAW

The criteria have been met for an evaluation of 10 percent, 
but no higher, for a residual scar from an excision of a lump 
below the left clavicle, as a result of a change of criteria 
for rating scars.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.118, Diagnostic Code 7800 (effective August 30, 
2002); 38 C.F.R. § 4.118, DC 7800 (prior to August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

Although the RO sent a February 2002 VCAA letter to the 
veteran, this letter was flawed for a number of reasons, 
including that it explained only the requirements for 
establishing service connection as opposed to an increased 
rating.  Thus, the veteran did not receive appropriate VCAA 
notice prior to adjudication of his claim.  However, this 
timing may be cured by a Board remand for proper VCAA 
notification followed by readjudication of the claim.  
Mayfield, 444 F.3d at 1333.  That is what occurred here.  
After the Board's October 2003 remand, which included a 
discussion of the VCAA's notification and duty to assist 
requirements, the Appeals Management Center (AMC) sent a 
March 2004 VCAA letter.  This letter preceded the RO's most 
recent adjudication of the veteran's claim, its March 2005 
supplemental statement of the case (SSOC).  VA thus cured the 
timing problem by providing new VCAA notification followed by 
readjudication of the claim.  Mayfield, 444 F.3d at 1333.

The March 2004 letter also met the VCAA's requirements 
regarding the content of notification.  The letter explained 
that the AMC was working on the claim for an increased rating 
for the scar, and that in order to establish entitlement to 
an increased rating, the evidence had to show that his 
service-connected disorder had gotten worse.  The AMC also 
indicated the respective responsibilities of VA and the 
veteran in obtaining additional evidence in support of his 
claim.  The AMC also wrote that it still needed additional 
information or evidence from the veteran, and told the 
veteran to "[f]urnish any evidence or information that you 
think will be helpful to your appeal."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his claim for an increased rating, he was not provided 
information regarding the effective date that would be 
assigned if this claim were granted.  Despite this inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Although 
the Board will grant the claim for an increased rating to the 
extent indicated below, it will not assign a new effective 
date, so the veteran will have an opportunity to address that 
issue after the case has been returned to the RO.

Moreover, VA has obtained all identified medical records and 
provided the veteran with a recent, October 2004 VA 
examination as to the nature and severity of the scar, and 
there is no indication that any other records exist that 
should be requested or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, entitlement to compensation had 
previously been established, and an increase in the 
disability rating for the scar is at issue, so the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, the 
criteria applicable to disorders of the skin were revised 
effective August 30, 2002, while this appeal was pending.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, when 
amended regulations expressly state an effective date and, as 
in this case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, and the prior 
version may be applied, if more favorable, to periods before 
and after the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOGCPREC 3-2000 (Apr. 10, 2000).

The veteran's scar, which is a residual from an excision of a 
lump below the left clavicle, was previously rated under the 
former version of 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7800 (2005), under which a 0 percent evaluation is assigned 
for slight disfigurement of the head, face, or neck.  A 10 
percent evaluation is warranted where there is a moderate, 
disfiguring scar, and a 30 percent evaluation is warranted 
where the scar is severe, especially if it produces a marked 
and unsightly deformity of the eyelids, lips, or auricles.  A 
Note to the old DC 7800 provided for higher ratings for 
marked discolorization, color contrast, or similar problems, 
in addition to tissue loss and cicatrization.

Under the new criteria, DC 7800 provides for rating 
disfigurement of the head, face, or neck based in part on the 
number of "characteristics of disfigurement" present.  The 
eight characteristics of disfigurement are listed in Note 1: 
a scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation: scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Under the new DC 
7800, a 10 percent rating is assigned where there is one 
characteristic of disfigurement, and a 30 percent rating is 
assigned when there are two or three characteristics of 
disfigurement or there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features.

There is no basis for a higher evaluation under the old 
criteria because the scar is not moderate or disfiguring.  In 
fact, essentially no disfigurement has been described.  The 
March 2004 VA examination report described the scar as barely 
visible, nontender, nonadherent, smooth, and superficial, and 
not unstable, elevated, depressed, or deep.  Moreover, the 
scar was normal in color, there was no evidence of 
inflammation, edema, or keloid formation, and the scar did 
not cause induration or inflexibility of the skin.  Thus, 
there is no basis for a higher rating under the old DC 7800 
including its Note.

As to the new criteria, however, the scar was measured as 5 x 
.7 centimeters.  As one of the characteristics of 
disfigurement is a scar of at least .6 centimeters wide, and 
this scar is slightly wider, there is one characteristic of 
disfigurement present.  None of the other characteristics of 
disfigurement are present, however, because the scar was less 
than 13 centimeters in length, the surface contour was not 
elevated, the scar was not adherent to underlying tissue, the 
skin color was not hypo or hyperpigmented and its texture was 
not abnormal, there was no underlying soft tissue missing, 
and the skin was not indurated or inflexible.  The veteran is 
therefore entitled to a 10 percent rating under the new DC 
7800, which applies only as of its August 30, 2002 effective 
date, because the scar contains one characteristic of 
disfigurement.  He is not, however, entitled to a higher, 30 
percent rating, because he does not have any other 
characteristic of disfigurement, and there is no visible or 
palpable tissue loss, or distortion or asymmetry of any 
features.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran, who is 
incarcerated, indicated at the March 2004 VA examination that 
the scar does not affect his work as a janitor or recreation 
there, and causes only discomfort with his shaving.  
Moreover, he has not been hospitalized for this disorder, and 
the March 2004 VA examination report indicates that the scar 
not cause substantial limitation of motion or other 
limitation of function, with the veteran able to rotate his 
neck 60 degrees to the right and 50 degrees to the left.  See 
38 C.F.R. § 4.71a, Plate V (normal rotation of the cervical 
spine 80 degrees to each side).  Thus, there is no indication 
that the average industrial impairment from the scar is in 
excess of that contemplated by the 10 percent evaluation the 
Board has found warranted or that application of the old or 
new schedular criteria is otherwise rendered impractical.  
Thus, referral of this case for extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996).

In sum, the preponderance of the evidence reflects that the 
veteran's scar does not warrant a compensable evaluation 
under the old skin criteria, but it does warrant a 10 percent 
rating, but no higher, under the new skin criteria because 
the .7 centimeter width of the scar is the single 
characteristic of disfigurement present.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for an increased (compensable) rating for the veteran's 
scar must be granted to the extent indicated.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).
ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 10 percent, but no 
higher, is granted under the new criteria for evaluating 
disabilities of the skin for a residual scar from an excision 
of a lump below the left clavicle.


_____________________________            
_______________________________
              N. R. ROBIN				  LAWRENCE M. 
SULLIVAN
       Veterans Law Judge, 				      Veterans 
Law Judge,
    Board of Veterans' Appeals			  Board of Veterans' 
Appeals

_______________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


Citation Nr: 0328517	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a 
residual scar from an excision of a lump below the left 
clavicle-claimed as lumps under the chin.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from September 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for a higher 
(i.e., compensable) rating for a residual scar from an 
excision of a lump below his left clavicle-originally 
claimed as lumps under his chin.

It appears the veteran is currently incarcerated.  However, 
that notwithstanding, the criteria used to determine the 
severity of his residual scar at issue were revised effective 
August 30, 2002, during the pendency of his appeal.  So there 
is a chance the new criteria are more favorable than the old 
criteria and, if so, he is entitled to have his claim 
considered under the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).  Note, however, that the new 
criteria only can be applied as of the effective date of the 
change, unless otherwise indicated.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).

The new criteria set forth eight characteristics of 
disfigurement due to scars.  But unfortunately, at present, 
there simply is insufficient medical evidence of record to 
determine whether the veteran has disfigurement to an extent 
contemplated by any of the higher compensable ratings.  So a 
VA dermatology examination is needed to properly rate his 
residual scar.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).

As well, the Veterans Claims Assistance Act of 2000 (VCAA) 
was signed into law on November 9, 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The VCAA was codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implementing VA regulations were published 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and implementing regulations were already in effect 
when the veteran filed his claim, but no steps were taken by 
the RO to notify him of this new law.  Moreover, 38 C.F.R. § 
3.159(b)(1) (2003) recently was invalidated by the 
United Sates Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. 
Sep. 22, 2003).  The offending language in the regulation 
suggested that an appellant must respond to a VCAA notice 
within 30 days.  But the provision of the VCAA codified at 38 
U.S.C.A. § 5301(a) requires that the appellant be provided a 
year to respond.  As the veteran in this case has not been 
given proper notice and sufficient time to respond, the case 
must be remanded for this reason as well.

Two other aspects of this case warrant mentioning.  First, 
the veteran requested in his correspondence that the RO 
consider the results of his September 12, 1998 
VA examination, noting that it contained the description 
"Disfiguring facial scars."  He also identified a 
particular individual at the RO to whom he allegedly gave a 
copy of that examination report.  There is no indication the 
RO contacted this individual in an effort to obtain the 
report.  In response to the RO's inquiry concerning this and 
other material, the local VA Medical Center (VAMC) provided a 
copy of an appointment schedule indicating the veteran was 
seen at the VAMC on that date.  The VAMC indicated, however, 
that the records of what occurred during that appointment 
would be kept at the RO.

Second, the veteran did not attend his scheduled May 20, 
2002, VA examination because he was incarcerated at the 
Kershaw Correctional Facility in Kershaw, South Carolina (he 
subsequently was transferred to the Evans Correctional 
Facility in Bennetsville, South Carolina).  He informed the 
RO of this in a May 7, 2002 letter and his address at the 
Correctional Facility is listed in the Compensation and 
Pension Examination Inquiry Sheet indicating that he had 
failed to report for the examination.

The duty to assist incarcerated veterans requires that VA 
tailor its assistance to meet the particular circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In Bolton v. 
Brown, 8 Vet. App. 185 (1995), the United States Court of 
Appeals for Veterans Claims (Court) addressed a situation in 
which the Board had remanded a case for a VA psychiatric 
examination.  Id. at 187.  The RO indicated the examination 
could not be conducted because of the veteran's incarceration 
and informed him that "since no current medical evidence is 
available, no change is warranted in the current evaluation 
of your [PTSD]."  Id. at 188.  The Court held that, because 
the record did not contain information concerning the RO's 
efforts to have an examination conducted at the correctional 
facility by a fee-based or VA physician, the unique 
circumstances of that case required a remand "to provide the 
Secretary with another opportunity to fulfill his statutory 
duty to assist this appellant in developing the facts of his 
claim."  Id. at 191.  Under the similar facts of this case, 
a remand is required as well.

There are, however, limitations to the purview of the holding 
in that case.  Of particular note, the Court also indicated 
that, notwithstanding the duty to assist, VA is not 
authorized by statute or regulation to subpoena the warden of 
a state correctional facility and direct the release of the 
veteran from that facility.  Id.  



So having the veteran examined is really contingent on the 
actual feasibility of accommodating his situation and 
circumstances of confinement, bearing in mind an examination 
only may be possible if some sort of mutual arrangement can 
be made for an in-house evaluation.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as any other applicable legal 
precedent.

2.  If the veteran has been released from 
his imprisonment, schedule him for a VA 
dermatology examination to determine the 
current extent of impairment from his 
service-connected scar.  The claims 
folder must made available to and 
reviewed by the examiner.

To properly rate the scar, the examiner 
must note the size, location, and other 
relevant characteristics of it.  This 
includes setting forth findings as to the 
eight characteristics of disfigurement 
and indicating whether the scarring is 
deep or superficial, i.e., whether it is 
associated with underlying soft tissue 
damage.  The examiner should also 
indicate whether the scar is poorly 
nourished, tender and painful on 
objective demonstration, is subject to 
repeated ulceration or is unstable.  Any 
functional impairment due to the scarring 
should be identified, too.

The examiner should indicate, as well, 
the extent of bodily involvement, i.e., 
the percentage of total body surface area 
involved and the type and duration of 
treatment afforded the veteran.  

Color photographs depicting the scarring 
should be taken and associated with the 
examination report.  The rationale for 
all diagnoses and opinions expressed must 
also be provided.

3.  If, on the other hand, the veteran 
has not been released from prison, the RO 
should determine if it is possible to 
conduct an examination at the 
correctional facility where he is 
currently incarcerated.  If it is, 
then an examination should be conducted 
in accordance with the above 
instructions.  If not, the RO should 
document what efforts were made to enable 
such an examination to be conducted.

4.  Also, the RO should make additional 
efforts to obtain the September 12, 1998, 
examination report.  In doing so, the RO 
should, if possible, contact the 
particular individual to whom the veteran 
alleges he gave a copy of this report. 

5.  Review the claims folder and ensure 
that all of the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, take 
corrective action.

6.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefits sought on appeal remain 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the appeal to 
the Board.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


